                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                            One Market Plaza
                       3    Spear Street Tower, Suite 2200
                            San Francisco, CA 94105-1127
                       4    Telephone: (415) 957-3000
                            Facsimile: (415) 957-3001
                       5    Email: gheaton@duanemorris.com

                       6    Attorneys for Chapter 7 Trustee
                            E. LYNN SCHOENMANN
                       7

                       8                                UNITED STATES BANKRUPTCY COURT
                       9                                NORTHERN DISTRICT OF CALIFORNIA
                      10                                        SAN FRANCISCO DIVISION
                      11    In re                                                   Case No. 21-30299 DM
                      12    ACEH Capital, LLC,                                      Chapter 7
                      13                                                            CERTIFICATE OF SERVICE
                                              Debtor.
                      14                                                            [NO HEARING REQUIRED]
                      15

                      16          I am a citizen of the United States, over the age of 18 years, and not a party to or interested in

                      17    the within entitled cause. I am an employee of Duane Morris LLP and my business address is

                      18    One Market Plaza, Spear Street Tower, Suite 2200, San Francisco, California 94105-1127. I am

                      19    readily familiar with the business practice for collection and processing of correspondence for

                      20    mailing and for transmitting documents by U.S. Mail, FedEx, fax, email, courier and other

                      21    modes. On April 26, 2021, I served the following documents:

                      22          •    APPLICATION FOR ORDER APPOINTING COUNSEL FOR TRUSTEE;
                      23          •    DECLARATION OF ARON M. OLINER IN SUPPORT OF APPLICATION FOR
                                       ORDER APPOINTING COUNSEL FOR TRUSTEE; and
                      24
                                  •    [PROPOSED] ORDER APPOINTING COUNSEL FOR TRUSTEE
                      25

                      26    _X_       BY MAIL: by placing (         the original) (   a true copy) thereof enclosed in a sealed
                                      envelope, addressed as set forth below, and placing the envelope for collection and mailing
                      27              following my firm’s ordinary business practices, which are that on the same day
                                      correspondence is placed for collection and mailing, it is deposited in the ordinary course
                      28
D UANE M ORRIS        LLP   DM3\7573207                                         1
   SAN FRA NCI S CO
                                            COS / APPLICATION FOR ORDER APPOINTING COUNSEL FOR TRUSTEE
                 Case: 21-30299                                  CASE NO.
                                             Doc# 6-2 Filed: 05/04/21     21-30299-DM
                                                                       Entered:   05/04/21 12:29:32 Page 1               of 2
                       1            of business with the United States Postal Service in San Francisco, California, with
                                    postage fully prepaid.
                       2

                       3    ___     PERSONAL DELIVERY: by causing a courier to hand deliver (               the original) ( a
                                    true copy) thereof to the person at the address set forth below on this day during normal
                       4            business hours.

                       5    ___     BY OVERNIGHT DELIVERY: by placing (               the original) (  a true copy) thereof
                                    enclosed in a sealed FedEx envelope addressed as set forth below, and placing the
                       6            envelope for collection and transmittal by FedEx following my firm’s ordinary business
                                    practices, which are that on the same day correspondence is placed for collection, it is
                       7            deposited in the ordinary course of business with FedEx for overnight next business day
                                    delivery.
                       8

                       9
                             United States Trustee                                Attorneys for Debtor, ACEH Capital, LLC
                      10     Office of The U.S. Trustee / SF                      Eric A. Nyberg
                             Phillip J. Burton Federal Building                   Kornfield Nyberg Bendes Kuhner & Little
                      11     450 Golden Gate Avenue                               1970 Broadway, 600
                                                                                  Oakland, CA 94612
                             Fifth Floor, #05-0153
                      12     San Francisco, CA 94102
                      13
                                      I declare under penalty of perjury under the laws of the United States of America that the
                      14
                             foregoing is true and correct and that this declaration was executed on April 26, 2021, in San
                      15
                             Francisco, California.
                      16

                      17
                                                                                       /s/ Deanna Micros (xxx-xx-5693)
                      18                                                                    DEANNA MICROS

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                             DM3\7573207                                      2
   SAN FRA NCI S CO
                                           COS / APPLICATION FOR ORDER APPOINTING COUNSEL FOR TRUSTEE
                 Case: 21-30299                                 CASE NO.
                                            Doc# 6-2 Filed: 05/04/21     21-30299-DM
                                                                      Entered:   05/04/21 12:29:32 Page 2           of 2
